Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 1 of 36 PageID #: 1192
                                                                                1



    1                  IN THE UNITED STATES DISTRICT COURT

    2                   FOR THE EASTERN DISTRICT OF TEXAS

    3                              MARSHALL DIVISION

    4
        ASHLEY HARVEY, INDIVIDUALLY         )(
    5   AND AS NEXT FRIEND OF L.H.,         )(
        A MINOR,                            )(     CIVIL ACTION NO.
    6        PLAINTIFFS,                    )(     2:18-CV-164-JRG
        VS.                                 )(     MARSHALL, TEXAS
    7                                       )(
        CARTHAGE INDEPENDENT SCHOOL         )(
    8   DISTRICT, OTIS AMY, SCOTT           )(
        SURRATT, AND DR. JOSEPH             )(
    9   GLENN HAMBRICK,                     )(     DECEMBER 21, 2018
             DEFENDANTS.                    )(     9:06 A.M.
   10

   11                               MOTION HEARING

   12           BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

   13                       UNITED STATES DISTRICT JUDGE

   14   APPEARANCES:

   15

   16   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                           in minutes of this hearing.)
   17

   18   FOR THE DEFENDANT: (See Attorney Attendance Sheet docketed
                           in minutes of this hearing.)
   19

   20   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                               Official Court Reporter
   21                          United States District Court
                               Eastern District of Texas
   22                          Marshall Division
                               100 E. Houston
   23                          Marshall, Texas 75670
                               (903) 923-7464
   24

   25   (Proceedings recorded by mechanical stenography, transcript
        produced on a CAT system.)
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 2 of 36 PageID #: 1193
                                                                                2



    1                                  I N D E X

    2

    3   December 21, 2018

    4                                                           Page

    5         Appearances                                       1

    6         Hearing                                           3

    7         Court Reporter's Certificate                      36

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 3 of 36 PageID #: 1194
                                                                                 3



    1              COURT SECURITY OFFICER:        All rise.

    2              THE COURT:     Be seated, please.

    3              All right.     This is the time set for hearing on

    4   the Defendants' motion for sanctions in the Harvey versus

    5   Carthage ISD matter.       This is Civil Action 2:18-CV-164.

    6   Let me call for announcements at this time.

    7              What says the Plaintiff?

    8              MR. DUNNAM:     The Plaintiff is ready, Judge.          Jim

    9   Dunnam, Chad Dunn, Eleeza Johnson, and Andrea Mehta.

   10              THE COURT:     All right.     What says the Defendant?

   11              MR. EICHELBAUM:      Defendants are ready, Your Honor.

   12   Dennis Eichelbaum, Andrea Mooney, and Scott Thomas for the

   13   Defendants.

   14              THE COURT:     All right.     Let me hear argument on

   15   the motion.

   16              Mr. Eichelbaum, this is your motion on behalf of

   17   the Defendants.      I'll hear from you from the podium.

   18              MR. EICHELBAUM:      Thank you, Your Honor.

   19              We're here over an expert testimony.

   20              THE COURT:     You can -- you can dispense with the

   21   background.     I've read the briefing.

   22              MR. EICHELBAUM:      All right.     Your Honor --

   23              THE COURT:     I know why we're here.

   24              MR. EICHELBAUM:      Thank you, Your Honor.

   25              THE COURT:     I think you all know why you're here.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 4 of 36 PageID #: 1195
                                                                                4



    1   That's why you're here on the Friday before Christmas.

    2              MR. EICHELBAUM:      Yes, Your Honor.

    3              THE COURT:     Go ahead with your argument.

    4              MR. EICHELBAUM:      Thank you.

    5              The expert report which was sent to Mr. Dunn was

    6   not something that we had access to.           We didn't have a copy

    7   of it.    In comparing the two, it is very clear that the

    8   original declaration was not what the expert actually said,

    9   and if I may, I'm going to place --

   10              THE COURT:     You may.

   11              MR. EICHELBAUM:      If you'll give counsel copies.

   12   Thank you.

   13              Your Honor, this is a comparison of the actual

   14   report that was turned in and just excerpts with the

   15   highlights of the most egregious.

   16              The expert report went from three pages to nine

   17   pages.    And going through the changes, you can see that

   18   whereas there are significant -- and, Your Honor, would you

   19   like an actual paper copy?

   20              THE COURT:     I can -- I can see it on the screen.

   21              MR. EICHELBAUM:      All right.     Thank you, Your

   22   Honor.

   23              Going through this, you can see that there are

   24   tremendous changes that took place, an evolution, if you

   25   would, from a very short report where the expert claimed
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 5 of 36 PageID #: 1196
                                                                                5



    1   that there was negligence in failing to protect from harm

    2   one of their students, to the school administrators have a

    3   responsibility to provide a safe educational environment to

    4   all students.

    5              None of this language is found in the expert

    6   report, talking about their responsibilities, claiming that

    7   the -- the superintendent, principal, and head coach failed

    8   to take a reasonable action similarly situated

    9   administrators would have reasonably --

   10              THE COURT:     Slow down, counsel.       Slow down.

   11              MR. EICHELBAUM:      I'm sorry.

   12              These are all things that are not found in the

   13   expert report on the right side.          These actions include a

   14   thorough investigation, which would include at a minimum

   15   interviews of appropriate students and a review of

   16   electronic data, includes cell phone -- cell phones alleged

   17   to have captured or distributed the images.

   18              And what has happened is the expert's report was

   19   significantly changed and fundamentally changed by the

   20   attorney.     He went on to say:       As the evidence I have seen

   21   suggests -- which by the way, he testified he hadn't

   22   seen -- then the administrators had a duty and

   23   responsibility to take investigative and undertake

   24   corrective and disciplinary action.           Simply referring to

   25   the matter to law enforcement, as Defendants suggests, was
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 6 of 36 PageID #: 1197
                                                                                 6



    1   acceptable in their disclosures and pleadings -- documents

    2   he didn't look at -- is not compliant with an

    3   administrator's duties and is not what a reasonable Texas

    4   administrator would have done under the same or similar

    5   circumstances.

    6              He goes on -- and I'm not going to go through each

    7   of these, but on Page 2 of this same document, he starts

    8   getting into that there's evidence that the school district

    9   administrators took action in at least one other allegation

   10   of lewd student photographs.

   11              Nothing in his expert report ever talks about

   12   that.     That was all added by the attorney.          He says, such

   13   example, if the jury determines it occurred, demonstrates

   14   that the administrators understood their proper

   15   responsibilities, et cetera.         None of that came from the

   16   expert.     It all came from Mr. Dunn or his office.

   17              You go on, and it says, if the jury determines

   18   that GC had previously taken nude photos, again, none of

   19   that came from the expert.         This all came from the

   20   attorney.     It went from a three-page document to a

   21   nine-page document.       Then talking about law enforcement on

   22   the next page.

   23              Then what you see is that he started to

   24   significantly alter the actual testimony.             And what I've

   25   done is I've highlighted where he adds here:              It went from
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 7 of 36 PageID #: 1198
                                                                                7



    1   it is once again negligence -- which by the way, if it's

    2   negligence, there's no liability for the school district.

    3   But what the attorney does is he changes it from negligence

    4   to a deviation from an administrator's duty.              Then he says,

    5   thus creating a greater likelihood that similar conduct

    6   could go unpunished in the future.           Then he adds language

    7   like, that the discriminatory policies exist in practice,

    8   something the expert never said, talking about and

    9   exacerbated the situation and harm.           Again, things the

   10   expert never said.

   11              And then, finally, if we go to the last page where

   12   he changes it from gross negligence to thereby violating

   13   their duties and public administrators of a public school

   14   district and high school in Texas.           And then talking about

   15   the football championship and things, which are factually

   16   not correct, as well as because he was a JV quarterback.

   17   He wasn't on the varsity when they won the state

   18   championship, the year that -- that all this happened.

   19              Now, according to the Defendants, they're allowed

   20   to -- and I agree, an attorney's duty is to look over an

   21   expert's report and to make sure it's in proper format, but

   22   the cases that they cited are not cases that say that they

   23   can rewrite the report.

   24              They cite the Zoch case, which the lawyer

   25   translated from German so that the jury could understand
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 8 of 36 PageID #: 1199
                                                                                8



    1   it.   Well, that's -- that's fair.          He didn't significantly

    2   change it; he translated it.

    3              There's another case where he cites, the Tech

    4   Pharmacy case, where he -- the attorney had to write in a

    5   format that would make sense because it was written by an

    6   auto mechanic.      He wasn't very educated.

    7              We have Dr. Huff who has a doctoral -- he's an

    8   educator.     He knows how to write his own reports.            He

    9   doesn't need an attorney to rewrite it.

   10              And then, finally, the Sietz case, which talks

   11   about there are numerous communications going back and

   12   forth between the person who is writing the expert report

   13   and the attorney, making suggestions, making changes,

   14   modifying the content.        That's not what happened here.

   15              According to the expert, he wrote his report, he

   16   spoke to the Plaintiff mother, he's not sure if he talked

   17   to the daughter, and then he sent the report to Mr. Dunn.

   18   Mr. Dunn then retyped it, which he had to because he

   19   couldn't send it in Word format, he sent it -- he took

   20   photos of it, apparently, and sent it to him.              So he had

   21   retype it.     That's fair.

   22              But it went from three to nine pages and added all

   23   this content.      And what he testified to was he simply

   24   signed it.     And he even admits in his emails afterwards,

   25   which Mr. Dunn puts in, that I shouldn't have signed it.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 9 of 36 PageID #: 1200
                                                                                  9



    1              Now, what happened here is --

    2              THE COURT:     Let me ask you this, counsel.

    3              MR. EICHELBAUM:        Yes, Your Honor.

    4              THE COURT:     How do you come up with 400 questions

    5   about a nine-page report?          I regularly have cases in this

    6   court with two and 300-page expert reports, and they don't

    7   get 400 questions on a deposition.

    8              MR. EICHELBAUM:        Well, I didn't get to use 400

    9   questions.     But --

   10              THE COURT:     My question is --

   11              MR. EICHELBAUM:        Yes.

   12              THE COURT:     -- how do you prepare 400 questions

   13   about a nine-page report?

   14              MR. EICHELBAUM:        Because it wasn't simply about a

   15   nine-page report, it was also going to be about

   16   Mr. Harvey's affidavit, which came in at the end.               It was

   17   also going to be about what L.H. testified to, it was also

   18   about what A.H. testified to in their depositions.               It was

   19   also going to be about what Mr. Surratt and the other two

   20   testified to in their depositions, and then the whole -- I

   21   had to go into his book, his expertise --

   22              THE COURT:     How many hours did it take you to read

   23   his book?     It's 178 pages long.

   24              MR. EICHELBAUM:        It was two hours, I believe.

   25              THE COURT:     Okay.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 10 of 36 PageID #: 1201
                                                                                 10



     1             MR. EICHELBAUM:      And it's highlighted and

     2   annotated.

     3             I'm sorry, I don't think I brought the book with

     4   me.   But I brought my questions with me if you would like

     5   me to bring them forward.

     6             It took a lot of time because --

     7             THE COURT:     If I want something, I'll ask for it.

     8             MR. EICHELBAUM:      I'm sorry, Your Honor.

     9             THE COURT:     Go ahead.

    10             MR. EICHELBAUM:      This expert is the key to their

    11   case because all they have is L.H. and A.H. saying, this is

    12   what we think happened, but we didn't actually talk to

    13   anyone.

    14             They had Dr. Harkrider at one point who was

    15   supposed to be an expert.        Dr. Harkrider happens to be the

    16   uncle of L.H., who Plaintiff is claiming I intimidated out

    17   of being an expert because I asked for his deposition.

    18   Somehow it keeps -- gets deflected as it's always my fault

    19   whatever happens in their case.

    20             So what happened was I asked for Dr. Harkrider

    21   first because these two experts are going to talk about

    22   what a reasonable school administrator should have done

    23   because that's the whole issue here is deliberate

    24   indifference and what a reasonable educator would do.

    25   That's what they have to prove under Title IX.             That's the
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 11 of 36 PageID #: 1202
                                                                                 11



     1   only issue remaining.

     2             So I had to prepare questions that were going to

     3   go into what do you do to investigate a Title IX matter, an

     4   allegation?     What kind of investigation do you do with

     5   technology and cell phones?         What experience do you have in

     6   doing these things?       What's the difference between a

     7   principal and a superintendent because he's testifying

     8   against the superintendent also.          He's testifying against

     9   the coach.     What experience do you have in what a coach

    10   does?   I have to go through all of those things to be able

    11   to show that he's not an expert in these areas.

    12             THE COURT:     Well, let me ask you this.         You said

    13   that Dr. Huff was the key to the Plaintiffs' case.              At the

    14   end of the deposition, Mr. Dunn withdrew Dr. Huff --

    15             MR. EICHELBAUM:      Yes.

    16             THE COURT:     -- and indicated he was not going to

    17   use him as an expert witness or any kind of witness in the

    18   case.

    19             So if he's the key to the case and the Plaintiffs

    20   have withdrawn him, haven't they self-sanctioned to some

    21   degree by taking him out of the case as opposed to merely

    22   continuing the deposition and seeking to repatriate or

    23   prepare better or otherwise put him in a different position

    24   and then try to go forward with him as an expert in the

    25   case at a later date?
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 12 of 36 PageID #: 1203
                                                                                 12



     1              MR. EICHELBAUM:     That's yet to be seen.        We don't

     2   know yet because we don't know who else they're going to

     3   try to bring in in the future.         We don't know what other

     4   things they're going to do.         It absolutely does hurt their

     5   case that currently they don't have an expert who can

     6   testify to that.

     7              But, Your Honor, the question here today is we

     8   shouldn't have had to even go down there for this

     9   deposition.     Had they prepped their witness and talked to

    10   him before the deposition, they would have probably found

    11   out that he hadn't read all of those documents, that he

    12   didn't read his declaration before he signed it, and they

    13   would have pulled him so that the school district -- even

    14   if I had prepped, put my questions together, I wouldn't

    15   have had to fly down there, go through 39 minutes of

    16   deposition.     It was that bad that they pulled it after 39

    17   minutes.    I never had that.       And they -- and say, well,

    18   okay, king's X, too bad.

    19              The school district shouldn't have to pay for

    20   that.   Had they prepped their witness, had they not rewrote

    21   and tried to pass off a fake declaration, then none of this

    22   would have been necessary.

    23              THE COURT:    Mr. Eichelbaum, I have your

    24   submissions for your airline expense --

    25              MR. EICHELBAUM:     Yes, Your Honor.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 13 of 36 PageID #: 1204
                                                                                  13



     1             THE COURT:     -- and I believe a rental car.          What

     2   are you asking the Court to do here?

     3             MR. EICHELBAUM:      We're asking for the attorney's

     4   fees and cost associated simply with this deposition.               We

     5   have brought our -- our fee statement, but the total amount

     6   is $9,441.50 in fees, my costs, which were $578.52, and the

     7   cost of the transcript, which was $613.90.

     8             THE COURT:     All right.     What else do you have for

     9   me?

    10             MR. EICHELBAUM:      Do you want me to address the

    11   other issues involved in his response, such as the letter

    12   that I sent Saturday to him talking --

    13             THE COURT:     I've read the letter.

    14             MR. EICHELBAUM:      Okay.

    15             THE COURT:     I mean, this is your motion.

    16             MR. EICHELBAUM:      All right.

    17             THE COURT:     I don't have all day, and it is a busy

    18   time of the year, but on the one hand, I'm not going to

    19   tell you what to present in your motion, but on the other

    20   hand, I'm going to give you some latitude to make sure that

    21   you've covered what you think is adequate.

    22             MR. EICHELBAUM:      Thank you, Your Honor.

    23             Just a few more points then.

    24             The Saturday letter was written based upon the

    25   Homeland Security report, which exonerates our clients.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 14 of 36 PageID #: 1205
                                                                                 14



     1   We're not going to be objecting to the Homeland Security

     2   document going into court.        In fact, we're going to put it

     3   in also, if necessary, because it completely exonerates our

     4   clients.    I believe once you have that in front of you,

     5   you'll see that.

     6              What we did was we tried to offer the Plaintiffs a

     7   life line to say, look, you didn't know it before, so now

     8   that you know it, you were relying on this to be your

     9   smoking gun.     It's not your smoking gun.         Let's settle this

    10   case.   And we offered, as you saw in the letter, even less

    11   than what we're asking for today to just go away and

    12   separate and end the case.

    13              It had nothing to do with this motion and this

    14   motion being a preemptive strike or anything like that, as

    15   he tries to deflect the purpose of this motion.

    16              With regard to the certificate of conference, the

    17   reason we had to file it that day was because this Court's

    18   order said that it was the last day that we could file any

    19   motion that would require a hearing.           And so we had to

    20   scramble.    We didn't even have the transcript, and we

    21   supplemented, as you know.

    22              But we did send a certificate of conference once

    23   we had the pleading prepared.         The deposition took place on

    24   Tuesday.    On Wednesday, I was in Wichita Falls leading a

    25   training, and then that evening, I had a school board
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 15 of 36 PageID #: 1206
                                                                                 15



     1   meeting.     So I didn't get to start looking at it until the

     2   following day.

     3              It all got done that day.        We did the certificate

     4   of conference attempt, and, by the way, he was in -- he

     5   says he was in California, which means it was two hours

     6   earlier.     He could have looked at it and responded.            I

     7   apologize, I don't know his -- his schedule when he teaches

     8   his class.     I don't know if it's every Thursday.

     9              Apparently, according to the -- the website, it's

    10   every other Thursday.       I'm not sure which Thursday those

    11   are.   So it doesn't say on the website that he was teaching

    12   that day in particular.        I don't -- I'm not claiming he's

    13   not telling the truth on that.         I'm simply saying there was

    14   no motive of, oh, I bet he's in California, and he's

    15   teaching a class.      He can't respond to the certificate of

    16   conference.     I did it as soon as I could.         But we still had

    17   to file it that day, so we filed the motion.

    18              And with regard to the claim that -- oh, we sent

    19   it to -- a copy to everyone.         The reason I sent it to him

    20   and not to the other attorneys is because he was the only

    21   one that appeared at the deposition.           He was the only one

    22   who knew what his client said, and he was the one who was

    23   basically being sanctioned.         And so I sent it to him for

    24   consideration and not the other attorneys because they

    25   didn't even order a copy of the transcript at the time.                 So
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 16 of 36 PageID #: 1207
                                                                                     16



     1   they wouldn't know what I was talking about.

     2             THE COURT:     Let's talk about your certificate of

     3   conference.

     4             MR. EICHELBAUM:      Yes, Your Honor.

     5             THE COURT:     From what I can see, you sent to

     6   Mr. Dunn an email at 4:43 p.m., and at 6:03, you filed the

     7   motion saying you hadn't been able to have any kind of

     8   communication to adequately discharge your obligation under

     9   the certificate of conference requirement.

    10             MR. EICHELBAUM:      Yes, Your Honor.

    11             THE COURT:     Did you do anything else other than

    12   send the one email at 4:43 p.m. before you filed the motion

    13   for sanctions at 6:03?

    14             MR. EICHELBAUM:      No, Your Honor, I didn't.

    15             THE COURT:     Do you think that's a -- do you think

    16   that's sufficient to meet the Court's requirements?

    17             MR. EICHELBAUM:      At the time, it was all that I

    18   had, Your Honor, and had I called him, he would have still

    19   been in California.       So it wouldn't -- apparently, it

    20   wouldn't have mattered.

    21             To me, we have communicated throughout via email.

    22   Some of the time, it's been rather quick.            I usually

    23   respond quicker than he does, but he may be very busy.                  I

    24   understand that.      There was no intent, though.

    25             And, by the way, Your Honor, I -- so far in my
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 17 of 36 PageID #: 1208
                                                                                 17



     1   career, and granted it's only 30 something years, but I've

     2   never had someone agree to a motion for sanctions.              I mean,

     3   if this were a motion for --

     4             THE COURT:     Oh, so we don't need a certificate of

     5   conference?

     6             MR. EICHELBAUM:      No.

     7             THE COURT:     You can just say you know what they're

     8   going to say, so I'll just not do that?            Is that what

     9   you're telling me?

    10             MR. EICHELBAUM:      Absolutely not, Your Honor.

    11             THE COURT:     That sounds like what you're telling

    12   me.

    13             MR. EICHELBAUM:      Well, that was not the intent,

    14   Your Honor.     What I'm saying is that's what I had at the

    15   time.

    16             THE COURT:     You didn't -- you didn't call.

    17             MR. EICHELBAUM:      I didn't.

    18             THE COURT:     You didn't try to call.        You didn't

    19   leave a voicemail.       You sent an email, and less than two

    20   hours later, you filed the motion saying that you had

    21   complied with the requirement to conference with opposing

    22   counsel or had done what you thought you could do?

    23             MR. EICHELBAUM:      I do not recall making a phone

    24   call.   So the answer to that is yes.

    25             THE COURT:     All right.     Let's get back to the
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 18 of 36 PageID #: 1209
                                                                                 18



     1   substance of your motion.        What else do you have that you

     2   haven't presented yet?

     3             MR. EICHELBAUM:      That's all, Your Honor.

     4             THE COURT:     All right.     Let me hear a response

     5   from Mr. Dunn.

     6             MR. DUNN:     Your Honor, I'm Chad Dunn.         Mr. Dunnam

     7   was going to speak for us, but I can address it if you'd

     8   prefer.

     9             THE COURT:     Well, you were the person on the

    10   scene, but I'll hear -- I'll hear from the Plaintiff,

    11   however y'all want to present it.

    12             MR. DUNNAM:     The reason being, Judge, is I believe

    13   that Mr. Dunn, to the extent that the Court wants to hear

    14   something under oath or as an officer of the court as

    15   testimony, we thought it would be appropriate for me to

    16   make the argument and then for him to make any factual

    17   representations or answer any questions of the Court, that

    18   is the reason we thought that was the proper way to do it.

    19             THE COURT:     Well --

    20             MR. DUNNAM:     We'll do it any way --

    21             THE COURT:     -- if you're prepared to present it in

    22   that way, that's fine.       If Mr. Dunn had presented the

    23   argument, I would not have hesitated to ask him to make

    24   representations to me from the podium as an officer of the

    25   Court, and I would have taken them as such.             But however --
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 19 of 36 PageID #: 1210
                                                                                  19



     1   however you two want to go forward.

     2             MR. DUNNAM:     We -- we're prepared either way,

     3   Judge.    We just felt like we would -- you may want us to do

     4   it in that manner, because he would be in a sense

     5   testifying, Judge.

     6             THE COURT:     Well, you all decide and let me hear a

     7   response.

     8             MR. DUNN:     May it please the Court.        Chad Dunn on

     9   behalf of the Plaintiffs and himself.

    10             Your Honor, I think it's clear from the affidavits

    11   or declarations and other evidence that we presented that I

    12   have handled more expert reports than I can recall.               I've

    13   never had a circumstance where an expert witness showed up

    14   at the deposition and testified that they didn't receive

    15   some documents.

    16             When Dr. Huff did so, I had my laptop available to

    17   me.   I immediately pulled up the email history that we

    18   submitted to the Court.        I recalled having asked

    19   Ms. Johnson to provide him the documents.            I checked the

    20   Dropbox that was there.        I ensured that the documents that

    21   the witness testified he hadn't seen were in the Dropbox.

    22   The other documents that -- that the witness denied having

    23   seen were also listed in the Dropbox.           They had not been

    24   provided to him any other way.

    25             THE COURT:     Let me ask you this, Mr. Dunn.          I've
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 20 of 36 PageID #: 1211
                                                                                 20



     1   read your lengthy response in your declaration.              Did you

     2   ever meet with Dr. Huff face-to-face before this deposition

     3   started?

     4              MR. DUNN:    I didn't meet with him face-to-face,

     5   no, sir.

     6              THE COURT:    Are you used to putting on expert

     7   witnesses who have never been an expert witness in a case

     8   in court before without meeting with them in person and --

     9   and assuring yourself that they're prepared and ready to go

    10   forward in the deposition?

    11              MR. DUNN:    I'm not sure I've ever presented an

    12   expert witness who had never been --

    13              THE COURT:    Who -- who was going to prepare this

    14   witness for the deposition, or was it all going to be done

    15   remotely?

    16              MR. DUNN:    It was done remotely.        That was my

    17   decision, which I own the responsibility for.             I talked to

    18   him extensively the night before.          And he was driving in

    19   from Houston, and I would -- I think for more than half of

    20   his drive, I talked to him on the phone about his

    21   deposition.

    22              But I don't have an excuse, Your Honor.           I didn't

    23   meet with him in person.        He was in Houston.       I recently

    24   moved to Austin.       And, you know, all I can do is say lesson

    25   learned here.     I'll never put an expert in a deposition
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 21 of 36 PageID #: 1212
                                                                                 21



     1   again without meeting with him in advance of it.

     2             THE COURT:     Had you ever done that before?

     3             MR. DUNN:     No, sir.    Oh, have I ever presented an

     4   expert without meeting with him?          Yes, sir, many times.         A

     5   lot of experts I use are in other parts of the country.                 I

     6   will meet with them in advance of the deposition, which I

     7   did with Dr. Huff.       So I -- I didn't -- I didn't meet with

     8   Dr. Huff in advance of the day of his deposition, but prior

     9   to going into the deposition, we met out in the parking lot

    10   and discussed -- followed up on a few things that we'd

    11   talked about in our conferences that -- that morning by

    12   phone and then the day before.

    13             But, yes, I presented a number of experts for

    14   depositions that I've not been with in person because

    15   they've been in other parts of the country.

    16             THE COURT:     Well, whether you met with him in

    17   person or whether you talked to him over the telephone, how

    18   is it that the problem with the documents delivered by

    19   Dropbox and whether he'd seen them and read them and

    20   considered them before he was deposed, how is it that

    21   didn't come up until the deposition?           How is it you didn't

    22   learn until the deposition was underway that he hadn't read

    23   what you thought you'd sent him?

    24             MR. DUNN:     I can't explain that.        We had

    25   discussed --
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 22 of 36 PageID #: 1213
                                                                                 22



     1             THE COURT:     In -- in the conversations you had

     2   with him, you never asked him, did you get the material we

     3   sent you by Dropbox?       Have you read it?       Do you have any

     4   questions about it?       Is there anything you want to discuss

     5   with me about that material?         Apparently, that part of the

     6   conversation never took place.

     7             MR. DUNN:     That part of the conversation did not

     8   take place.     But we did discuss some of the documents that

     9   were in the Dropbox.       And so from that --

    10             THE COURT:     So you assumed he'd seen all the

    11   documents in the Dropbox?

    12             MR. DUNN:     Well, he had signed a declaration to

    13   that effect, and so I was basing my conclusion that he had

    14   seen the documents on the declaration, and I was also

    15   basing it on the fact that he had seen at least some of

    16   them because we discussed those.

    17             THE COURT:     What was your thinking after the break

    18   in the deposition that led you to withdraw him as a witness

    19   in the case as opposed to merely asking for more time to do

    20   more thorough preparation and then go forward with the

    21   deposition at a later time?

    22             MR. DUNN:     Well, I had several thoughts.

    23             The first was I had seen the email traffic showing

    24   the Dropbox and had, as I mentioned, while the testimony

    25   was still undertaking, I looked up those things, and I knew
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 23 of 36 PageID #: 1214
                                                                                 23



     1   that he had, in fact, seen these documents.

     2             And my concern was over how he answered that

     3   question, he wasn't going to have testimony that would

     4   ultimately be persuasive to a jury later on the other

     5   issues.

     6             The second reason that I withdrew him is in that

     7   split sort of decision process, I had -- I had made the

     8   decision that I didn't believe I could proffer an expert

     9   who had testified inconsistently from his declaration to

    10   what he said in deposition.         And so for better or worse, I

    11   made the judgment that it was my responsibility to not

    12   present him as a witness in this case.

    13             I should add --

    14             THE COURT:     As --

    15             MR. DUNN: I'm sorry.

    16             THE COURT:     As you stand here now, is it your

    17   intention to replace him, if possible, or is it your

    18   intention to go forward without him or someone of a similar

    19   posture as an expert witness in the case?

    20             MR. DUNN:     That was the piece I was about to add.

    21             Also, we had questioned whether we were going to

    22   get an expert on this subject at all and were on the fence

    23   about it and didn't view it as necessary in light of Chief

    24   Hardy's testimony.

    25             And Hardy himself has been a school administrator
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 24 of 36 PageID #: 1215
                                                                                 24



     1   in a different -- in addition to being a law enforcement

     2   officer.    And Chief Hardy was to provide the testimony that

     3   Dr. Huff was to provide.        So I viewed my responsibilities

     4   regardless of their impact on the case, but I also didn't

     5   view Dr. Huff as a necessary witness.

     6              So in answer to the Court's question, we do not

     7   intend to offer a replacement for him.           What testimony that

     8   we would have received from Dr. Huff we intend to elicit

     9   from Chief Hardy, and a bunch of that is described in the

    10   declaration we obtained for the summary judgment response.

    11              THE COURT:    Well, we're fast running out of time

    12   to do anything else in this case with the trial date set in

    13   early February.

    14              The -- the tone of the motion seems to communicate

    15   that Dr. Huff was merely a strawman for a report that you

    16   wrote, and when the deposition took place, it became

    17   apparent that he was made of straw and didn't know anything

    18   about it.

    19              From a high level, tell me -- tell me your

    20   position on that, and there's -- there's a line somewhere

    21   that we all know about between reviewing the expert's

    22   report, making sure that it's what it should be, and

    23   writing it for them and substituting your views for the

    24   expert's views and having truly a strawman expert.

    25              Tell me -- tell me your response to the
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 25 of 36 PageID #: 1216
                                                                                 25



     1   allegations -- or if not direct allegations -- well, I

     2   think we -- we've heard direct allegations of that this

     3   morning.    Tell me your response.

     4              MR. DUNN:    I -- Dr. Huff remains steadfastly of

     5   the opinion that the behavior of Carthage ISD in this case

     6   deviated from what reasonable school administrators would

     7   do under the same or similar circumstances.

     8              I learned of Dr. Huff by a very well-respected,

     9   long-time superintendent in the Houston area.

    10              When I first contacted Dr. Huff, I explained to

    11   him that we didn't want him to testify to facts.              We just

    12   wanted to know if facts were true, what would be his

    13   opinions.    I recommended to him to talk to my clients.

    14   Ms. Johnson arranged that conversation, which occurred.

    15   And when he called me afterwards, Dr. Huff was livid about

    16   it and was outraged about the conduct here.

    17              And I viewed my edits to his report as actually

    18   toning them down.      And I also was uncomfortable with

    19   Dr. Huff making representations about what had actually

    20   occurred, and I thought it -- for trial strategy reasons

    21   and several others, I thought it -- it was for the benefit

    22   to let the jury determine what actually occurred and let

    23   Dr. Huff talk about what should happen assuming these

    24   events occurred.

    25              But even after I withdrew them, he was angry about
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 26 of 36 PageID #: 1217
                                                                                 26



     1   Carthage's behavior, was disappointed he was not going to

     2   be testifying about it, and in his email that he sent to me

     3   afterwards asked to apologize to the family.

     4             So the idea that I have somehow planted Dr. Huff's

     5   views is absolutely false.

     6             THE COURT:     So as I understand it, what you're

     7   telling me is you would have supplied the factual basis,

     8   hypothetical or otherwise, for him to render an opinion,

     9   but what you were looking for for him was to simply to

    10   opine about a set of facts that you would profer?

    11             MR. DUNN:     Exactly.

    12             THE COURT:     And you supplied that in the report,

    13   or you supplied that portion of the report from which he

    14   would then base his opinions?

    15             MR. DUNN:     Well, I believe the clients provided

    16   the -- the facts to them.        I mean, so the way I looked at

    17   it is our clients will testify to these events, and I

    18   wanted Dr. Huff to have heard what -- what that likely

    19   testimony would be, but --

    20             THE COURT:     Let's -- let's -- let me ask it

    21   another way.

    22             The original genesis of this report from Dr. Huff,

    23   did he send you something in writing that you revised and

    24   sent back to him, or did you prepare a draft to begin with

    25   and send it to him for comments?          Who -- who put the
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 27 of 36 PageID #: 1218
                                                                                 27



     1   initial words on paper here?

     2             MR. DUNN:     Dr. Huff.     The report -- the -- you

     3   know, I call it a draft report.          I, as a matter of

     4   practice, ask the expert to prepare a first draft of the

     5   report.    Dr. Huff had had no experience preparing a report

     6   before.    So I provided him two others used in other federal

     7   court cases.     I sent him a copy of Rule 26, and I asked him

     8   after he reviewed the records I sent him and talked to my

     9   clients to take a shot at drafting the report.

    10             He was reluctant to do so.         He was nervous about

    11   it, and, in fact, he expressed to me that he had not

    12   written reports before and didn't know where to start, and

    13   that's why I suggested to him, I'll give you some

    14   background, but I want you to lay out what your opinions

    15   are first.     You're the person who understands these things.

    16   And then we'll work together as a team to work on your

    17   report, which is what, in fact, occurred.

    18             He sent his draft report.         We discussed it.      He

    19   said I feel like it probably needs more attention.              I've

    20   never written something like this before.            And so the -- me

    21   and the other lawyers involved in the case made edits to

    22   it, sent it to him.       We had one or two discussions during

    23   that time frame.      And then once he got the report, my best

    24   recollection is we had two more conversations before he

    25   actually signed it.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 28 of 36 PageID #: 1219
                                                                                 28



     1              And then as I believe I mentioned in my affidavit

     2   or declaration, I -- when he contacted me and asked to

     3   return just the signature page, I said that I didn't think

     4   that was -- I didn't think we should do that.             He should

     5   submit to me all seven pages.         He did so.     They were hard

     6   to read.

     7              My assistant then spent several hours working with

     8   him this afternoon -- or that afternoon.            At no point in

     9   time did he suggest that there was a problem with the

    10   report.     Everybody knew that he had been shared these

    11   documents.

    12              You know, in retrospect -- and I've seen this done

    13   in expert reports, I'm not sure if I've ever actually done

    14   it.     But in retrospect, I think we could have provided him

    15   no documents and not had him talk to the Plaintiffs, and

    16   instead say, assume these facts are true, what are the

    17   responsibilities of the school administrators?

    18              And, you know, perhaps that's what I should have

    19   done.     This is an imperfect science, practicing law.            I do

    20   the best that I can.       I believe that Dr. Huff strongly

    21   holds these opinions, and I did nothing to persuade him

    22   otherwise.

    23              THE COURT:    What have you heard in the argument

    24   that the Court's received from Mr. Eichelbaum today that

    25   you want to either deny or draw a distinction about that I
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 29 of 36 PageID #: 1220
                                                                                 29



     1   should hear as a part of the argument?

     2             MR. DUNN:     Well, I think, just speaking freely,

     3   Your Honor, his motion is completely out of order, and the

     4   letter that he sent the Saturday morning thereafter is -- I

     5   hesitate to state an opinion on it, but it ought to be the

     6   most shocking thing that has been filed in this case to

     7   date.

     8             I have not developed a final opinion as to where

     9   it sits under Rule 4.04 of the rules of disciplinary

    10   conduct or particular penal code provisions, but it struck

    11   me at the time as an effort to extract out of me money and

    12   sacrifice the rights of my clients.

    13             I expressed so.      I haven't developed final

    14   opinions on the letter, but I have never in my practice

    15   seen a lawyer write a letter such as that.            And I believe

    16   the tone of the motion was completely out of order, and

    17   that -- that a lack of effort on behalf of Mr. Eichelbaum

    18   to get to the bottom of what had actually occurred is

    19   itself a lack of foundation for the motion.

    20             And I'll be candid, I think at this point, after

    21   the last seven days and all the efforts that I've gone

    22   through to respond to these allegations, that no sanctions

    23   whatsoever are necessary.

    24             But I will say this, of course I'm -- it's in the

    25   cheap seats now looking in the background, but had he
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 30 of 36 PageID #: 1221
                                                                                 30



     1   called me the next day, I would have offered to pay some of

     2   the travel and court reporter expenses, although I don't

     3   view it my responsibility to be the warrantor for a witness

     4   testifying to what they've already said under oath in a

     5   written document.      But I would have nevertheless done so.

     6             Instead, I had this motion filed on me with

     7   aspersions, little to no legal authority cited, and the

     8   central premise of it is that the lawyer somehow did

     9   something wrong by having participated in helping an

    10   expert, especially a new expert, draft the report.

    11             So I deny each and every one of these allegations.

    12             THE COURT:     All right.     Do you have anything else

    13   for me?

    14             MR. DUNN:     No, sir.

    15             THE COURT:     All right.     Thank you.

    16             Mr. Eichelbaum, do you have any brief follow-up

    17   for me?

    18             MR. EICHELBAUM:      Very brief, Your Honor.

    19             If you look at the email that counsel produced

    20   from his expert, the expert talks about the fact that when

    21   I received your formal statement that was prepared --

    22   prepared for me, that's why I questioned the number of

    23   documents it listed that I reviewed.

    24             So, clearly, he knew that and was asked about it

    25   back then, but today he professes he had no idea.              He
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 31 of 36 PageID #: 1222
                                                                                  31



     1   didn't explain how the -- the significant alterations to

     2   the report, he didn't explain how the report went from

     3   three pages to nine pages with substantive content filled

     4   that never comes from Dr. Huff.

     5             We hear today that he was livid.           When he was in

     6   front of me, he wasn't upset.         When he was being deposed,

     7   he didn't sound like he was upset with the school district

     8   or anything.     We have to assume everything that Mr. Dunn is

     9   saying is true.

    10             But I don't know why that is.          He spoke for the

    11   expert both in his written report, as well as today.               But

    12   he doesn't have anything from the expert saying this is

    13   what happened.      This was my mistake.       He didn't bring in an

    14   affidavit to that effect.        He didn't say that these were my

    15   true opinions.      He didn't do any of that from the expert.

    16             You just have to accept that Mr. Dunn says it's

    17   true, so it must be true.

    18             THE COURT:     Let me ask you this, Mr. Dunn has told

    19   me that he doesn't intend to seek an additional expert to

    20   replace Dr. Huff in the case, but he intends to rely,

    21   apparently, to some significant degree on Officer Hardy.

    22             Has Officer Hardy been deposed in the case?

    23             MR. EICHELBAUM:      No.

    24             THE COURT:     What's the status of the discovery

    25   with regard to Officer Hardy?
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 32 of 36 PageID #: 1223
                                                                                 32



     1              MR. EICHELBAUM:       Officer Hardy was a nominal

     2   witness up until the depositions of the Plaintiffs' --

     3   well --

     4              THE COURT:    Yeah, don't characterize him for me.

     5   I didn't ask you to do that.         I just asked has his

     6   deposition been taken?       Is it being planned?        It is clear

     7   now, whether he was in a different posture or not, that

     8   he's going to be a significant part of the Plaintiffs'

     9   case, and I want to know what's the status of him being

    10   deposed?

    11              MR. EICHELBAUM:       We're past the discovery

    12   deadline, so I have not spoken to Mr. Dunn as to whether or

    13   not he will agree to allow me to depose him.

    14              All of this came about when he filed that

    15   declaration.     So it has been a matter of, what, two weeks,

    16   and it came -- as I said, right after their depositions, he

    17   was a nonentity as far as we were concerned up until then.

    18   And so if we're able to depose him, we would still want to

    19   depose him, but I'm not sure we can get him in time to use

    20   him for the summary judgment reply.

    21              THE COURT:    All right.     All right.     What else do

    22   you for me?

    23              MR. EICHELBAUM:       Nothing further, Your Honor.

    24              THE COURT:    Okay.     Counsel, before I forget it, I

    25   need to tell you this, I've entered an order this morning
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 33 of 36 PageID #: 1224
                                                                                 33



     1   with regard to the educational records that the Court's

     2   reviewed in camera.

     3             I don't know if that's been delivered to you

     4   through the electronic mailing matrix yet.            If it hasn't,

     5   it's on its way to you.        The order I've entered this

     6   morning direct that those records be retrieved from the

     7   Court.    I mentioned this so that they can be retrieved

     8   before you leave here today and save somebody a trip to

     9   come back to Marshall and get them later.

    10             I have a hard copy of the order if you want to

    11   review it afterward we finish the hearing today just so

    12   there'll be no questions as to who is to do what.              And I'll

    13   give a hard copy of the order to the courtroom deputy to

    14   make it available for you to review, again, to confirm what

    15   your responsibilities are with the retrieval of these

    16   records and to see that you avoid having to make a

    17   duplicative trip to get them later.

    18             I have some real concerns about this case, not

    19   from a substantive standpoint, but from a professionalism

    20   standpoint.

    21             I mean, I don't know that I've ever seen a

    22   complaint make as many unsubstantiated claims as this

    23   complaint does.      I also don't know that I've seen

    24   correspondence between lawyers in a case that's as

    25   inflammatory as this.
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 34 of 36 PageID #: 1225
                                                                                  34



     1              I know this case has been to mediation once.             I

     2   understand that was a very distasteful experience.              The way

     3   this case is being lawyered is not at a standard that it

     4   should be.

     5              I'm going to take this motion for sanctions under

     6   advisement.     But I can tell you now I don't think,

     7   Mr. Dunn, you probably prepared this witness like you

     8   should have, and you've all but told me that today.

     9              And, Mr. Eichelbaum, I think you smell blood in

    10   the water, and you're trying to hit a home run on something

    11   that is not a home run ball.

    12              I think you're both out of bounds.          And there's

    13   no need for cases to be handled like this.            And if you're

    14   not already, I want to put you on notice that the Court

    15   doesn't approve of that approach to practicing law, and the

    16   Court does not want to see that continue in this case.                  And

    17   to the extent I do see it continue or get worse in this

    18   case, I am not at all hesitant to step in and do what I

    19   need to do to stop it.       Hard fought litigation is one

    20   thing.     The kind of conduct that's transpired here is

    21   another.

    22              As I say, the motion for sanctions is under

    23   advisement.     I'll get you a ruling as quickly as I can.

    24   And I want you to understand, I am as serious as I can be

    25   about the manner and the tone and the approach and the
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 35 of 36 PageID #: 1226
                                                                                 35



     1   professionalism and the civility that expect in this case.

     2             And if you have any doubts about it, you need to

     3   educate yourselves by talking to lawyers that have

     4   practiced in front of me regularly as to what I expect,

     5   because I'm going to expect that of you, and right now, I'm

     6   not seeing it.

     7             As a matter of fact, I'm seeing conduct that's

     8   very disturbing.      We've got letters that are not extortion,

     9   but they're way over the top in the way they're written,

    10   Mr. Eichelbaum.

    11             We've got lawyers talking about penal code

    12   provisions from the podium in a sanctions' motion.

    13             This is not ordinary litigation style.            This is

    14   not acceptable conduct.        I don't know how it got to this

    15   level, but there needs to be a reset on both sides.

    16   Regardless of this motion, regardless of how this case goes

    17   forward, there needs to be a reset.

    18             This matter is under advisement.           You're excused.

    19   The Court stands in recess.

    20             COURT SECURITY OFFICER:        All rise.

    21             (Hearing concluded.)

    22

    23

    24

    25
Case 2:18-cv-00164-JRG Document 97 Filed 05/06/19 Page 36 of 36 PageID #: 1227
                                                                                 36



     1                               CERTIFICATION

     2

     3              I HEREBY CERTIFY that the foregoing is a true and

     4   correct transcript from the stenographic notes of the

     5   proceedings in the above-entitled matter to the best of my

     6   ability.

     7

     8

     9    /S/ Shelly Holmes                               5/6/19
         SHELLY HOLMES, CSR, TCRR                         Date
    10   OFFICIAL REPORTER
         State of Texas No.: 7804
    11   Expiration Date: 12/31/20

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
